DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6-7, 10-15, 17-18 and 20 were previously pending and subject to a final rejection dated December 6, 2021. In the After-Final Response, submitted January 21, 2022, claims 1, 11, 17-18 and 20 were amended. Claims 1, 6-7, 10-15, 17-18 and 20 have been allowed, in view of the Examiner’s amendment below. Therefore, claims 1, 6-7, 10-15, 17-18 and 20 and are allowed as indicated below in view of the Examiner's amendment.

Response to Arguments
Applicant’s arguments on Pages 8-10 of the Response concerning the previous rejection of the claims under 35 U.S.C. 101, have been fully considered and are found persuasive in view of the claim amendments. Therefore, the rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Agent Ricardo Claps on January 25, 2022 to amend claims 1, 11, and 18 as noted below:

1.	(Currently Amended)  A system, comprising:
a server communicatively coupled to a first user device of a first user and to one or more venue devices distributed over a venue that hosts an event, the first user device being associated with an account of the first user who has purchased an electronic ticket for a seat at the event, the server including a memory configured to store event information associated with an event and a processor coupled to the memory, the server configured to perform operations comprising:
retrieve event information including a start time, duration, and a feature of the venue from a network-accessible event database including the one or more venue devices;
receive, from the one or more venue devices via a short range communication method, a signal indicative of a location data of the first user device, wherein the location data is generated by a positioning system component in the first user device and provided by the first user device to the one or more venue devices via the short range communication method;
determine,based on the signal and the short range communication method from the one or more of the venue devices, a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event from the network-accessible event database, wherein the variable area is greater than and encompasses a venue area during the duration of the event at the venue;
access, from the server and concurrent with the event, the location data;
determine whether a location of the first user device was at the venue during the event and is outside the first area at the first time based on the location data of the first user device, the location data based on purchase information associated 
evaluate a risk that the seat will be unused for all or a portion of the event based on the location of the first user device;
in response to determining the first user device was at the venue during the event and the location of the first user device being outside the first area at the first time and the risk indicating the seat will be unused, send an alert to the first user device requesting an indication of a release of the seat at the event; 
in response to receiving a response from the first user affirming the release of the seat, transmit an offer of the seat vacated by the first user to a second user device associated with a second user; and
provide a view of at least the first area, the seat, or a portion of the venue, to a graphical user interface in the first user device for display to the first user.

2-5.	(Canceled)  

6.	(Previously Presented)  The system defined in claim 1, wherein the server is further configured to: 
access a third database storing a flight schedule of the first user; and
determine the seat will be unused for all or a portion of the event further based on the flight schedule.

7.	(Previously Presented)  The system defined in claim 1, wherein the variable area corresponds to the venue area between the start time and an end time of the event.

8-9.	(Canceled)  

10.	(Previously Presented)  The system defined in claim 7, wherein the server is further configured to determine an upgrade price for the seat based on a time remaining in the event, wherein the offer comprises the upgrade price.


retrieving, at a server, an event information including a start time, duration, and venue of an event from a network-accessible event database, the event information provided bya one or more venue devices distributed over the venue that hosts the event;
receiving, from the one or more venue devices via a short range communication method, a signal indicative of a location of a first user device, wherein the signal is generated by a positioning system component in the first user device and provided by the first user device to the one or more venue devices via the short range communication method, and wherein the first user device is associated with an electronic ticket for a seat at the event;
determining, at the server, based on the signal and the short range communication method, a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event from the network-accessible event database, wherein the variable area is greater than and encompasses a venue area during the duration of the event at the venue;
accessing, form the server and concurrent with the event, the location of the first user device;
determining, at the server, whether the location of the first user device was at the venue during the event and is outside the first area at the first time based on the location of the first user device, based on purchase information associated with the first user device that identifies a purchase after the first time made with the first user device at a merchant that is located outside of the venue for the event;
evaluating, at the server, a risk that the seat will be unused for all or a portion of the event based on the location of the first user device;
in response to determining the first user device was at the venue during the event and the location of the first user device being outside the first area at the first time and the risk indicating the seat will be unused, sending, by the server, an alert to the first user device requesting an indication of a release of the seat at the event; 

providing a view of at least the first area, the seat, or a portion of the venue, to a graphical user interface in the first user device for display to the first user.

12.	(Previously Presented)  The method defined in claim 11, further comprising: determining, electronically by the server, an upgrade price for the seat based on a number of attendees wanting to purchase an upgrade.

13.	(Previously Presented)  The method defined in claim 11, further comprising: determining, electronically by the server an upgrade price for the seat based on a remaining time for the event that is based on a scheduled or crowd-sourced event duration.

14.	(Previously Presented)  The method defined in claim 11, further comprising: receiving a user selection from the second user device; and
transmitting another offer of an additional seat that is associated with the second user to a third user device associated with a third user.

15.	(Previously Presented)  The method defined in claim 11, wherein the variable area around the venue corresponds to the venue area between the start time and an end time of the event.

16.	(Canceled)  

17.	(Previously Presented)  The method defined in claim 11, wherein determining the seat will be unused for all or a portion of the event comprises determining, electronically by the server whether the first user has vacated the seat for the event based on the location of the first user device, purchase history, calendar information, or location history.


retrieving, at the server, an event information including a start time, duration, and venue of an event from a network-accessible event database, the event information provided bya one or more venue devices distributed over the venue that hosts the event;
receiving, from the one or more venue devices via a short range communication method, a signal indicative of a location of a first user device, wherein the location of the first user device is generated by a positioning system component in the first user device and provided by the first user device to the one or more venue devices via the short range communication method, and wherein the first user device is associated with an electronic ticket for a seat at the event;
determining at the server, based on the signal and the short range communication method, a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event from the network-accessible event database, wherein the variable area is greater than and encompasses a venue area;
accessing, from the server and concurrent with the event, the location of the first user device;
determining whether the location of the first user device was at the venue during the event and is outside the first area at the first time based on the location of the first user device, based on purchase information associated with the first user device that identifies a purchase after the first time made with the first user device at a merchant that is located outside of the venue for the event;
evaluating a risk that the seat will be unused for all or a portion of the event based on the location of the first user device;
in response to determining the first user device was at the venue during the event and the location of the first user device being outside the first area at the first 
in response to receiving a response from the first user device affirming the release of the seat, transmitting an offer of the seat vacated by a first user to a second user device associated with a second user; and
providing a view of at least the first area, the seat, or a portion of the venue, to a graphical user interface in the first user device for display to the first user.

19.	(Canceled)  

20. (Previously Presented)  The non-transitory machine-readable medium  defined in claim 18, wherein

Reasons for Allowance
Claims 1, 6-7, 10-15, 17-18 and 20 are allowed. The following is Examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 1, 11 and 16 in their entirety. 
Examiner knows of no art which teaches or suggests, alone or in combination, with other art “receive, from the one or more venue devices via a short range communication method, a signal indicative of a location data of the first user device, wherein the location data is generated by a positioning system component in the first user device and provided by the first user device to the one or more venue devices via the short range communication method; determine, based on the signal and short range communication method from the one or more venue devices, a first area at a first time according to a variable area around a venue that varies as a function of time and is based on the start time and duration of the event….determine whether a location of the first user device was 
The closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2014/0379390 to Scarborough (hereinafter “Scarborough”). Scarborough discloses location-based information is used to estimate which tickets are likely to be unused and to provide channels through which such tickets can be reassigned to others capable of attending the appropriate event. Locations of users (e.g., ticket holders or users interested in an event) are tracked (e.g., by tracking a user device or determining whether the user has redeemed other related tickets, such as a parking voucher), and it is estimated whether and/or when the user could arrive at the event; wherein if the ticket is surrendered, the ticket can be electronically offered to another user selected based on the user's location and/or relationship to the initial ticket provider.
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2010/0015993 to Dingler et al. (hereinafter “Dingler"). Dingler discloses a location based service will allow a requesting system to find the user's location during a time window determined by the activation and expiration of a timestamp.
The next closest prior art for claims 1, 11, and 18 is currently cited U.S. Patent Application Publication No. 2008/0248815 to Busch (hereinafter “Busch"). Busch discloses Bluetooth, RFID, or other short range wireless transceivers placed throughout a business location; and a user’s mobile device connecting to the wireless transceivers 
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2011/0125538 to Joao (hereinafter “Joao”). Joao discloses selling a ticket by receiving information regarding an available ticket for a portion of an event prior to a start, completion, or conclusion, of the event or when an individual is leaving a venue of the event or leaving during the event.
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2012/0078667 to Denker et al. (hereinafter “Denker”). Denker discloses a system that may track a user's location at an event venue and/or outside an event venue to thereby provide location based services.
The closest non-patent literature for claims 1, 11, and 18 is currently cited Some Economics of Ticket Resale by Pascal Courty, dated Spring 2003 (hereinafter “Courty”). Courty discloses the secondary market of event tickets.
Scarborough, Dingler, Busch, Joao, Denker, and Courty alone or in combination with previously cited art, do not teach or suggest independent claims 1, 11, and 18.

35 U.S.C. 101
With respect to the claims in view of 35 U.S.C. 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing Human Activity,” however when analyzed under Step 2A Prong Two, it is determined that the claims include additional elements that integrate the abstract idea into a practical application. Specifically, the combination of the additional elements uses the abstract idea receiving, from the one or more venue devices via a short range communication method, a signal indicative of a location data of the first user device, wherein the location data is generated by a positioning system component in the first user device and provided by the first user device to the one or more venue devices via the short range communication method; and determining based on the signal and the short range communication method from the one or more of the venue devices, a first area at a first time according to a variable area around the venue ...” as recited in claim 1, and similarly claims 11 and 18.
Thus, the claims are not directed to the recited judicial exception and claims 1, 11 and 18 (and their dependent claims) are therefore eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628